In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                  No. 02-20-00357-CV

ROXANNE BRADFORD, Appellant                 §   On Appeal from the 342nd District Court

V.                                          §   of Tarrant County (342-307880-19)

                                            §   May 6, 2021

TEXAS HEALTH HARRIS METHODIST               §   Memorandum Opinion by Justice Walker
HOSPITAL, Appellee

                                     JUDGMENT

        This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s summary judgment. It is ordered that the

summary judgment of the trial court is affirmed in part and reversed and remanded in

part.   We affirm that portion of the trial court’s summary judgment dismissing

appellant Roxanne Bradford’s negligence and gross-negligence claims. We reverse

that portion of the trial court’s summary judgment dismissing appellant Roxanne

Bradford’s premises-liability claim and remand this case to the trial court for further

proceedings.
      It is further ordered that all parties shall bear their own costs of this appeal, for

which let execution issue.

                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/ Brian Walker
                                          Justice Brian Walker